—Appeal by the People from (1) a decision of the Supreme Court, Kings County (Cirigliano, J.), dated January 26, 1993, which granted the defendants’ motion to dismiss the indictment pursuant to CPL article 210, and (2) an order of the same court, entered March 6, 1994, upon the decision.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision; and it is further,
Ordered that the order is affirmed.
The People were without authority to resubmit the charges which were the subject of a reduction order to a Grand Jury more than 30 days after the entry of the reduction order without obtaining the permission of the court (see, CPL 210.20 [6] [b]; People v Nunez, 157 Misc 2d 793). Thus the indictment obtained as a result of the People’s unauthorized conduct was properly dismissed.
In light of our determination, we need not reach the remaining issue raised by the People. Lawrence, J. P., O’Brien, Joy and Florio, JJ., concur.